FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                     517 East Wisconsin
Craig W. Albee, Federal Defender                                                              Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom Phillip
Joshua D. Uller
Kelly A. Welsh



October 30, 2018

Honorable William E. Duffin
U.S. District Court
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

RE:      United States v. Samy Hamzeh
         Case No. 16-CR-21 (WED)

Dear Magistrate Judge Duffin:

Yesterday the defense filed a motion seeking to adjourn next week’s status conference. In
it, we indicated one reason we had for seeking the adjournment was continuing concerns
about the transcripts. After we filed the motion, the government expressed concern that
the Court might conclude that the government agreed with our position on the transcripts
and the problems that persist. We didn’t intend such an implication. We merely intended
to communicate our view on the transcripts and that, as to the adjournment request, the
government did not oppose it. This letter should clarify that the government does not
agree with our assessment of the transcripts.

That being said, we will continue to try to work with the government on the transcripts
and hope to have the problems resolved without the Court's intervention.




                                          Milwaukee · Madison · Green Bay
        Case 2:16-cr-00021-PP-WED Filed 10/30/18 Page 1 of 2 Document 189
FEDERAL DEFENDER SERVICES
   OF WISCONSIN, INC.

Honorable William E. Duffin
October 30, 2018
Page 2



Thank you for your consideration.

Sincerely,

/s/ Craig W. Albee

CWA/cm




      Case 2:16-cr-00021-PP-WED Filed 10/30/18 Page 2 of 2 Document 189
